OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road #227BPhoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end:November 30, 2011 Date of reporting period: May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report May 31, 2011 (Unaudited) Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report as of May 31, 2011 Dear Fellow Shareholders, This report will summarize the results for the Papp Small & Mid-Cap Growth Fund(the “Fund”) for the six months ended May 31, 2011.The stock market was very strong during the past six months.The Fund’s benchmark for comparison is the Russell Mid-Cap Growth Index (the “Index”), which produced a total return of 18.31%.By comparison, the Fund was up 15.75%.While we are working hard to try and beat the Index over any and all time periods, we are still pleased to be up 15.75% in six months even though we trailed the benchmark slightly.Since the inception of the Fund on March 8, 2010, we have enjoyed a total return of 35.20% as compared to 34.19% for the benchmark over approximately 15 months.Almost all of the companies held by the Fund are established businesses with a consistent track record of earnings growth and with very strong balance sheets.In general, these types of stocks will typically underperform a little bit in very strong markets and tend to hold up better than the benchmark during weak periods for the market.All in all, we remain very pleased with the Fund’sabsoluteandrelative performance compared to our benchmark. Towards the end of this six month period and continuing into June, the markets have weakened based on fears of a possible default in Greece, uncertainty about the impact of the termination of Quantitative Easing Part 2, and concerns surrounding the debate in Washington about increasing the national debt limit.Hopefully we will get closure on these three issues over the next few months, which should comfort the market.Broad economic data here in the US, including monthly employment figures, purchasing managers’ reports, and retail sales have shown some weakness over the past three months.We think this may be due to the surge in oil prices, inflation in food and other items that may have concerned consumers earlier this year and the disaster in Japan.Now that oil prices have abated some, and the Japanese recovery is under way, we expect economic growth to improve over the second half of 2011. Small and mid-cap stocks performed well compared to larger stocks during the six months ended May 31, 2011.Most of the companies held by the Fund are experiencing earnings growth in line with, or slightly ahead of, our expectations and those of Wall Street analysts.Prospects for the future for our companies look promising and as a result we’ve made only minor fine tuning changes to the portfolio as cash has been received over the past six months. The Fund remains nearly fully invested with 98% of its assets in stocks as of May 31, 2011.We are fairly well diversified across 35 individual holdings.Some of the best performing stocks in the Fund over the past six months include companies in Information Technology and Health Care sectors.The Information Technology standouts include Informatica Corp., which integrates disparate computer software systems for large and small corporations, Factset Research Systems, Inc., which supplies investment data to hedge funds, investment bankers, and brokers and Nuance Communications, Inc., which provides leading voice recognition software.Health Care was led by Techne Corp., which makes complex proteins for the bio-tech industry, C.R. Bard, Inc., which is a niche medical products supplier of catheters and other disposable products and PAREXEL 1 International Corp. which is a contract research organization doing clinical trials and other work for drug companies.Some of our weaker performers include Federated Investors, Inc., which manages money market funds and other mutual funds and State Street Corp., which is a financial services provider.We also experienced weakness in Forest Oil Corp. due to relatively weak natural gas prices and O’Reilly Automotive, Inc., an auto parts retailer, which lagged due to concerns about improved new car sales.We remain confident in our line-up of holdings. We expect the US economy to start growing a little faster during the second half of the year.We also expect that the Greek debt problem and other continued stress within Europe will make it hard for European businesses to grow as fast as Asian or US businesses over the next several quarters.Some of the Fund’s portfolio companies have exposure to Europe, however we believe their growing businesses in Asia-Pacific and other emerging economies should offset the weakness that we expect in Europe. All of us here at L. Roy Papp & Associates were heartened to see the total assets of the Fund close on May 31, 2011 at just over $12 million.We have been encouraged by the strong and consistent positive cash flow into the Fund since inception.We appreciate the confidence of our investors and we will continue to work hard to identify investment opportunities for our Fund.If you have any questions about the Fund, we would be happy to have you call us at 1-800-421-0131. Warmest Regards, L. Roy Papp Rosellen Papp Co-Manager Co-Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION May 31, 2011 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Informatica Corp. 5.0% Coach, Inc. 4.8% Gardner Denver, Inc. 4.6% C.R. Bard, Inc. 4.4% Nuance Communications, Inc. 4.3% Mettler-Toledo International, Inc. 4.2% PetSmart, Inc. 4.0% MICROS Systems, Inc. 4.0% O'Reilly Automotive, Inc. 4.0% AMETEK, Inc. 3.8% 3 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) COMMON STOCKS — 97.9% Shares Value Consumer Discretionary - 15.3% Education Services - 2.5% DeVry, Inc. $ Specialty Retail - 8.0% O'Reilly Automotive, Inc.* PetSmart, Inc. Textiles, Apparel & Luxury Goods - 4.8% Coach, Inc. Consumer Staples - 2.8% Household Products -2.8% Clorox Co. (The) Energy - 2.0% Energy Equipment & Services - 1.0% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 1.0% Forest Oil Corp.* Whiting Petroleum Corp.* Financials - 8.4% Capital Markets - 8.4% Federated Investors, Inc. - Class B State Street Corp. T. Rowe Price Group, Inc. Health Care - 20.0% Health Care Equipment & Supplies - 7.7% C.R. Bard, Inc. DENTSPLY International, Inc. ResMed, Inc.* Health Care Services - 4.4% Express Scripts, Inc.* Medco Health Solutions, Inc.* Life Sciences Tools & Services - 7.9% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Techne Corp. Industrials - 18.3% Air Freight & Logistics - 3.3% Expeditors International of Washington, Inc. Commercial Services - 3.0% Stericycle, Inc.* 4 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.9% (Continued) Shares Value Industrials - 18.3% (Continued) Electrical Equipment - 3.8% AMETEK, Inc. $ Machinery - 8.2% Gardner Denver, Inc. IDEX Corp. Information Technology - 25.0% Semiconductors & Semiconductor Equipment - 6.0% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 19.0% Adobe Systems, Inc.* Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Rovi Corp.* Materials - 6.1% Specialty Chemicals - 6.1% Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $9,095,674) $ MONEY MARKET FUNDS — 2.6% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.16%(a) (Cost $309,607) $ Total Investments at Value — 100.5% (Cost $9,405,281) $ Liabilities in Excess of Other Assets—(0.5%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2011. See accompanying notes to financial statements. 5 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable from Adviser (Note 4) Receivable for capital shares sold Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See accompanying notes to financial statements. 6 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2011 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Insurance expense Registration fees Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Trustees' fees and expenses (Note 4) Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 7 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Period May 31, Ended November 30, (Unaudited) 2010 (a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ - CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (March 8, 2010) through November 30, 2010. See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Period Ended Ended May 31, 2011 November 30, (Unaudited) 2010 (a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment loss ) ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ $ Total return (b) 15.75% (c) 16.80% (c) Net assets at end of period $ $ Ratios/supplementary data: Ratio of total expenses to average net assets 2.59% (e) 3.03% (e) Ratio of net expenses to average net assets (d) 1.25% (e) 1.25% (e) Ratio of net investment loss to average net assets (d) (0.41% ) (e) (0.25% ) (e) Portfolio turnover rate 1% (c) 2% (c) (a) Represents the period from the commencement of operations (March 8, 2010) through November 30, 2010. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (e) Annualized. See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS May 31, 2011 (Unaudited) 1.Organization Papp Small & Mid-Cap Growth Fund (the “Fund”) is a diversified series of Papp Investment Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated November 12, 2009.On February 16, 2010, 10,000 shares of the Fund were issued for cash, at $10.00 per share, to a shareholder who is a Trustee of the Trust and a partner of L. Roy Papp & Associates, LLP (the “Adviser”), the investment advisor to the Fund.The Fund commenced operations on March 8, 2010. The investment objective of the Fund is long-term capital growth. 2.Significant Accounting Policies The following is a summary of the Fund's significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading.Debt securities are valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs 10 PAPP SMALL & MID-CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ $
